UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


     JOHN DOE,

                                                                             PLAINTIFF’S
                                                                Plaintiff,   REPLY TO
                 -against-                                                   DEFENDANTS’
                                                                             MEMORANDUM
                                                                             IN OPPOSITION
     RENSSELAER POLYTECHNIC INSTITUTE (“RPI”),                               TO TRO AND
     ELIZABETH BROWN-GOYETTE, Title IX Investigator;                         PRELIMINARY
     LARRY HARDY, Title IX Coordinator; TRAVIS APGAR,                        INJUNCTION
     Assistant Vice President and Dean of Students; LENORMAN
     STRONG, Special Assistant to the President; and PETER                   Case No.: 1:19-cv-
     KONWERSKI, Vice President for Student Life at RPI,                      00719-BKS-DJS



                                                             Defendants.


                                                REPLY BRIEF
I.             Introduction

               Defendants have no answer for why reported allegations of sexual assault at RPI have

increased nearly 400% in the three years preceding the allegations at issue in this case. Defendants

also have no answer for why 81% of the allegations in the year preceding the allegations at issue

here were brought against men and only 8% were brought against women. Just as significantly, RPI

offers no data, evidence or explanation to rebut Plaintiff’s claim that an ever-increasing number of

men have been found responsible of sexual assault over that time. The Defendants simply provide

aggregated data from February 2015 to June 2019 showing how allegations were resolved. But this

data is not probative of whether its Title IX process is gender biased. In sum, Defendants only offer




{O0437773.1}                                          1
this shoulder-shrugging response: “RPI has no control over the students who come forth with a

complaint and what their gender may be.” Def. Memo of Law at 17.

               But Plaintiff has demonstrated that Defendants do have significant control over what

students come forward, how those cases are investigated and adjudicated, and why vastly more men

are being accused of and found responsible for sexual misconduct. Granted, disproportionate results

alone are not enough to establish that gender played a motivating factor in the disciplinary decision

against Plaintiff. Doe v. Columbia University, 101 F. Supp. 3d 356, 367 (S.D.N.Y 2015).

Additionally, Plaintiff connected the dots by establishing that this discrimination was intentional

and a substantial and motivating factor for the Defendants’ decision regarding Plaintiff. Doe v.

Columbia University, 831 F.3d 46, 54 (2d. Cir 2016). Since RPI offers no evidence except to deny

gender bias generally and against Plaintiff specifically, and cannot credibly respond to Plaintiff’s

evidence and claims, Plaintiff has satisfied his burden to obtain the temporary relief sought.

               Interestingly, the materials provided by the Defendants in opposition to this application

reveal more about how Defendants’ gender discrimination manifested itself against Plaintiff. In

particular, Defendants’ Response reveals how RPI selectively enforced its policies, how its gender

bias resulted in its erroneous determination and how it has breached its contract with Plaintiff.

II.            Selective Enforcement

               RPI’s discrimination against Plaintiff is evident by reviewing the materials associated with

Plaintiff’s retaliation claim and comparing RPI’s investigation of Jane Roe 1’s allegations to RPI’s

investigation of Plaintiff’s retaliation claim.

               To begin, Defendants’ failure to investigate Plaintiff’s retaliation claim and claim that the

Complainants (Jane Roes 1 and 2) were meddling with the fairness of the investigations into their


{O0437773.1}                                             2
allegations, is a clear example of selective enforcement caused by gender discrimination.

Defendants offer no answer for why it took two weeks and two requests for Defendants to act in

response to Plaintiff’s legitimate retaliation claims which were first raised in November 2018.

Defendants also offer no real reason why at the commencement of this action, more than 200

hundred days after Plaintiff made his formal complaint, Defendants had not completed its

investigation or notified Plaintiff why the investigation took longer than the 60-day goal outlined in

RPI’s Sexual Misconduct Polices and Procedures. Defendants’ excuses for why they had not

completed their investigation in a timely fashion were to blame the Plaintiff for taking a medical

leave of absence1 and that Plaintiff’s failure to name relevant witnesses impeded the investigation.

See Def. Memo of Law at 23. But neither of these excuses are credible.

               While this “blame the male student” technique is more evidence of Defendants’

discriminatory intent, Defendants do not even try to offer any evidence that the investigation was

frustrated by Plaintiff’s medical leave or his failure to identify relevant witnesses because they

cannot. Indeed, Defendants’ own submissions show that Plaintiff promptly responded to every

request from Defendants regarding all matters; that Plaintiff participated in his interview with Mr.

Hardy on November 30, 2018 (see Exhibit “FF” to Hardy Aff.) and named seven different students

directly involved in the retaliation/interference with the underlying investigations or who had other

relevant information (see Exhibit “V” to Hardy Aff.); that on February 7th, 69 days after Plaintiff’s

interview with Mr. Hardy about the retaliation claim, Plaintiff requested an update on the

investigation. See Ex. “AA” to Hardy Aff. Mr. Hardy even replied on February 9th that “[t]he

investigation is ongoing and will be completed in the near future.” Id. Mr. Hardy never asked for



1
  Plaintiff took the leave because of the stress and anxiety caused by the very retaliation Defendants failed to investigate
or act to mitigate as promised (See Exhibit Y to Hardy Aff.; Ex. “FF” at 12-13 where Mr. Hardy said he would speak to
the Complainants and remind them about the import of the mutual No Contact Orders)

{O0437773.1}                                               3
additional information, never indicated there would be a delay, or that a delay was possible because

Plaintiff identified only seven relevant students or because of Plaintiff’s medical leave. In short,

Defendants’ excuses for its failure to investigative and adjudicate Plaintiff’s retaliation claim are not

credible.

               Although Defendants’ justification for failing to investigate and adjudicate is not credible,

there are several non-exclusive gender-biased reasons why Defendants failed to investigate that are

credible based on the evidence presented. One possibility is that the Defendants do not take the

complaints of male students seriously and treat male students, like Plaintiff, differently. Another is

that by actually investigating the retaliation claim, Defendants would have to notify female students

that they were accused of misconduct. Defendants did not want to put themselves in the position of

accusing female students of misconduct since this is antithetical to their biased education, training

and procedures and the presumption that the female complainants. Additionally, an investigation

may have revealed that the female students were involved in retaliation and/or meddling with the

ongoing investigations as alleged, and that would hurt the female students’ credibility going

forward. Any of these reasons make more sense than Defendants’ attempt to blame Plaintiff for its

failure to investigate.

               And now there is more evidence of selective enforcement and further support for the gender-

motivated explanations of Defendants’ selective action. While this application was pending before

the Court, Mr. Hardy managed to conclude his investigation into Plaintiff’s retaliation claim,

completing his Investigation Report on June 28, 2019, ten days after this action was commenced.

See Iseman Dec. in support of Reply at paragraph 19(c). On July 5, 2019, Plaintiff was notified by

Jacquelyn Turner, RPI’s Title IX Coordinator, that the Case Management Team (“CMT”)

concluded there was no policy violation based on Mr. Hardy’s investigation. Plaintiff promptly

{O0437773.1}                                            4
requested to review the Investigation Report and associated materials and challenged the

determination by requesting a fact-finding hearing. See Id. At paragraphs 5 and 6.

               On July 11, 2019, Plaintiff had his first opportunity to review Mr. Hardy’s Investigation

Report. There are two critical points for the Court to consider that are relevant to Plaintiff’s request

for preliminary relief: First, nowhere in the Investigation Report or in the CMT’s determination

letter, does it cite that the investigation was delayed or impeded by Plaintiff’s medical leave of

absence. Relatedly, there is no evidence Mr. Hardy took any additional investigatory steps after he

interviewed Plaintiff on November 30, 2019 until he completed his report on June 28th. See

generally Exhibit “D” to Iseman Declaration in Support of Reply. Although Plaintiff named seven

relevant students, none were interviewed and there is no evidence Mr. Hardy attempted to interview

them. These facts clearly contradict Defendants’ excuses for the delay.

               Second, nowhere in the Investigation Report is there evidence that RPI notified Jane Roes 1

and 2 who Plaintiff alleged were retaliating against him and interfering with the underlying

investigations. Such notice is required by RPI’s Policies and Procedures (See Ex. A to Defendants

Memo of Law at III(I), at pg. 23). In addition, Jane Roes 1 and 2 were not even interviewed and nor

were the multiple other students Plaintiff named who may have knowledge about the retaliation.

This is despite the assurances Mr. Hardy made to Plaintiff on November 30, 2018 that he would

speak with “individuals you have named” and the “two complainants” and when he interviewed the

two complainants he would “reiterate” the extent of the no-contact order. See Ex. “FF” to Hardy

Aff. at 12-13. These facts show that the Defendants never had any intention of investigating

Plaintiff’s retaliation claim.

               Moreover, while irrelevant allegations of other misconduct by Plaintiff, mostly based on

hearsay and rumor, were improperly included in Ms. Brown-Goyette’s Investigation Report to the

{O0437773.1}                                            5
Case Management Team (see Exhibit X at 1 to Hardy Aff.), information regarding Plaintiff’s

allegations of meddling and retaliation – which were relevant to the Ms. Brown-Goyette’s

Investigation – were not included. How is this nothing but a biased and selective presentation of the

relevant information?

               After considering the above, we ask the Court to compare the steps Defendants took in

response to Plaintiff’s retaliation claim and Jane Roe 1’s claim for additional evidence of selective

enforcement and gender discrimination. While not a single named witness was interviewed by Mr.

Hardy regarding Plaintiff’s claim, eleven interviews were conducted in furtherance of Jane Roe 1’s

claim and eight of the eleven consisted of witnesses ostensibly supporting Jane Roe 1’s narrative.

See Ex. “X” to Hardy Aff. At 1. And among those eight interviews, the vast majority of the

information obtained was the reiteration of what Jane Roe 1 reported to others, their subjective

impressions of her demeanor and their knowledge of allegations of Plaintiff’s other bad acts, but no

relevant information about the actual conduct alleged. After all not a single person besides Jane Roe

1 and Plaintiff actually witnessed any of the alleged misconduct.

               Additionally, Ms. Brown-Goyette’s Investigation Report of Jane Roe 1’s allegation ran 27

single-spaced pages and obviously took considerable effort. Comparatively, Mr. Hardy’s

Investigation Report was 4.5 pages, and while it took considerable time, there is no sign he made

any investigatory effort after interviewing Plaintiff. More troubling, the CMT accepted Mr. Hardy’s

report without sending him back to actually do an investigation despite the fact that RPI’s Policies

place this gatekeeper duty on the CMT.2 See Ex. “C” to Iseman Dec. in support of Reply. But that is



2
 “Upon completion of the investigation, the Investigator will prepare a preliminary report outlining the investigation
and the facts and circumstances that were found during the course of the investigation. The Investigator will review the
preliminary report and factual findings with the Case Management Team. Based on this review, the Case
Management Team will determine whether the preliminary report is reasonably complete, whether the

{O0437773.1}                                              6
the expected result when the half the CMT making this determination consists of Defendants

Elizabeth Brown-Goyette and Travis Apgar. Indeed, how were they not obliged to recuse

themselves given the circumstances to ensure Plaintiff obtained an impartial determination?

               The disparity in the handling of these investigations shows the Defendants going out of their

way to pursue irrelevant, redundant and prejudicial information against Plaintiff, and making zero

effort to investigate Plaintiff’s legitimate complaints against his accusers. By doing so, Defendants’

are, in effect, advocating for Jane Roe 1 while actively undermining Plaintiff’s attempt to seek

redress. Under these circumstances there can be no more clear evidence of Defendants’ selective

enforcement.

               And this brings us back to Defendants’ opening defense: that they cannot control who comes

forward with complaints of sexual misconduct. But these facts show otherwise. The Defendants

directly and indirectly can control the number of reports and their outcomes. That control in

demonstrated by Ms. Brown Goyette hunting down allegations against Plaintiff based on group-chat

gossip that led to a new investigation despite the student’s wishes and the specter of two more other

allegations. That control is demonstrated by Ms. Brown-Goyette marshalling irrelevant and

prejudicial material in an effort to influence the adjudication process. That control is demonstrated

by Defendants’ failing to even try to make it look like they cared about Plaintiff’s retaliation claim

for all the reasons outlined above. Why would a male student come forward with a complaint about

sexual misconduct or even try to defend himself against a claim if he knows this is how RPI will

treat him?

III.           Erroneous Outcome


preliminary report complies with the terms of this policy or whether further review or investigation is
appropriate.” Ex. “A” at 25 of Hardy Aff. (emphasis supplied).

{O0437773.1}                                           7
               Defendants’ opposition papers and the information recently obtained regarding Defendants’

failure to investigate the retaliation claim further bolsters Plaintiff’s erroneous outcome cause of

action because a critical part of his retaliation claim was that the Complainants were influencing the

ongoing investigations. Specifically, Plaintiff advised Mr. Hardy on November 18, 2018 that

               Even though I know I have done nothing wrong and I have cooperated fully with the
               investigations and have remained respectfully discrete about the allegations and my proof
               contradicting the allegations, I am concerned that [Jane Roe 1, Jane Roe 2] and her friends
               (who no doubt believe their unchallenged version of events) are actively undermining my
               opportunity for a fair investigation, a fair chance at clearing my name and my right to enjoy
               this campus just as much as them. Similarly, if any of these students are witnesses in the
               investigation, I fear their objectivity and, therefore, the impartiality of the investigations may
               be impacted to my detriment.


See Ex. “V” to Hardy Aff. These fears were not conjecture or paranoia. At least one witness

interviewed (Witness 8/A) indicated that her social group of friends were actively coordinating and

speaking about the pending investigation. See Ex “O” to Hardy Aff. at 7: 7-11 and 11: 15-25.

               It should also be noted that it is against RPI’s Policies and Procedures and New York State

Education Law § 6444(5)(c)(vi) for fact-finders and adjudicators to use the past sexual history of an

accused student against that student at any point in the investigation and adjudication process. Why

then did Ms. Brown-Goyette include clearly irrelevant and improper information in her

Investigation Report but try to shield it with “look but don’t look” footnote? (See Ex. “X” at 20, FN.

6 to Hardy Aff.). But that is not all. Ms. Brown-Goyette went on the characterize the testimony as

relevant when it clearly was not, stating, “Witness A provided the names of three other students she

believed had experiences or information that could be relevant to the instant investigation, including

Jane Roe 2.” Id. at 21. The only thing these “witnesses” could offer according to the rumors

Witness A had heard, was that these other students had negative experiences with Plaintiff that were

entirely unrelated to the allegation Ms. Brown-Goyette was investigating. This is clearly

demonstrated by Jane Roe 2’s interview (the only one of three suggested by Witness A who spoke

{O0437773.1}                                                      8
with Ms. Brown-Goyette) where Ms. Brown-Goyette failed to ask a single pertinent question about

anything to do with Jane Roe 1’s allegation and inquired exclusively into unrelated past sexual

conduct. (See Exhibit Q to Hardy Aff.).

               While RPI may have an interest in investigating all claims of sexual misconduct, no matter

how attenuated the reporting, that information cannot be included as part of a separate investigation.

But it was here and the CMT admittedly considered this information (see Exhibit “Z “to Hardy Aff.)

since it “reviewed the Investigation Report” but did not state that it did not consider the irrelevant

prejudicial information about Plaintiff’s alleged past sexual history. Not only did the inclusion of

this information clearly violate RPI’s Polices and New York State Law, it also demonstrates the

significantly flawed investigatory and adjudicatory procedures RPI used that led to its erroneous

and biased determination against Plaintiff.

IV. Plaintiff is Entitled to the Preliminary Relief Sought

               In addition to increasing the factual merits for each of Plaintiff’s claims, Defendants’

opposition also does not undermine the legal basis for the relief sought. To begin Defendants

wrongly suggests that if the Court granted the requested relief that Plaintiff would effectively

receive all the relief sought when he commenced this action and cites Eng v. Smith, 849 F.2d 80, 83

(2d Cir. 1988) for the notion that the Court therefor apply the “substantial likelihood of success

standard.” Def. Memo of Law at 9. But that is not the case. Plaintiff seeks to temporarily bar RPI

from imposing the sanctions, not permanently do so. If RPI somehow prevails in this action, it

would then be entitled to suspend Plaintiff, place a notation on his transcript and bar him from

campus. A temporary restraint is just that and does not deprive RPI of any future option. Nor does it

award Plaintiff the damages he seeks. In fact, contrary to Defendants’ suggestion, the Second

Circuit in Eng, did not apply the “substantial likelihood of success” standard. Rather, it applied the

{O0437773.1}                                             9
lower “likelihood of success standard” and upheld the preliminary injunction because it “merely

protects the rights of the plaintiff class until a final determination on the merits is reached.” Eng,

849 F.2d at 82. We ask for the same temporary protections here.

               While the Court has considerable discretion to choose what standard to apply, whether it be

the “fair grounds for litigation”, the “likelihood of success” or the “substantial likelihood of

success” standards, Plaintiff is entitled to the relief sought because Defendants have no defense to

its failure to investigate Plaintiff’s retaliation claim, no defense to the related breach of contract

claims and have no defense to the flawed procedures it has subjected Plaintiff to in each of these

proceedings. As a consequence, Plaintiff, casts articulable doubt on the accuracy of the outcome of

these disciplinary proceedings and the Court should grant the requested temporary relief.

               WHEREFORE, Plaintiff respectfully requests that the Court grant the relief

requested herein and such further and additional relief as it deems just and proper.



Dated: July 15, 2019                                O’CONNELL AND ARONOWITZ



                                                    By:
                                                           ___________________
                                                    Scott W. Iseman, Esq.
                                                    Bar Roll #: 518859
                                                    Attorneys for Plaintiff
                                                    Office and P.O. Address
                                                    54 State Street
                                                    Albany NY 12207-2501
                                                    (518) 462-5601




{O0437773.1}                                          10
